DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed July 13, 2022 in response to the Office Action of April 18, 2022, is acknowledged and has been entered. Claims 1, 2, 4, 10, 13, 16, 20, 23, 27, 30, 33-35,40 and 75 are pending. Claims 1, 16 are amended. Claims 2, 23, 27, 30, 33, 35, and 40 remain withdrawn. Claims 1, 4, 10, 13, 16, 20, 34, and 75 are currently being examined as drawn to the elected species of determining the level of BTN1A1 and lung cancer.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 4, 10, 13, 16, 34, and 75 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method of killing or inhibiting the proliferation of a cancer cell resistant to an anti-PD-1 therapy or anti-PD-L1 therapy in a subject, comprising: (i) (a) obtaining a sample comprising cancer cells from the subject having the cancer; (b) determining the level of BTN1A1 in the sample; (c) diagnosing the subject as being likely to be responsive to a molecule comprising an antigen binding fragment that immunospecifically binds to BTN1A1, if the level of BTN1A1 in the sample is higher than or equal to a BTN1A1 reference level, and (d) administering to the subject a therapeutically effective amount of the molecule comprising an antigen binding fragment that immunospecifically binds to BTN1A1; wherein the molecule comprising the antigen binding fragment that immunospecifically binds to BTN1A1 is an antibody, monoclonal antibody, human or humanized antibody, IgG, IgM, or IgA, Fab, scFv, or single domain antibody or recombinantly produced.
Thus, the claims identify the molecule or antigen binding fragment by function only, where the function is to immunospecifically bind to BTN1A1, and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or anti-PD-L1 therapy in a subject. No molecule, antigen binding fragment, or antibody structure is recited.
The instant specification discloses structurally unrelated BTN1A1 antibodies produced and tested for binding to BTN1A1 or BTN1A1 dimers in the examples. The instant specification discloses sequences of the variable heavy (VH) and variable light (VL) regions and six CDRs of exemplary structurally distinct BTN1A1 mouse monoclonal antibodies in Tables 2a-12b, including STC810 (Tables 3a and 3b) and STC2714 (Tables 9a and 9b).
Thus, the instant specification describes the sequence structure of the VH and VL domains and six CDRs for 11 mouse antibodies to function in immunospecifically binding to BTN1A1 as claimed. Other than these mouse monoclonal antibodies, the specification fails to disclose any structural sequence required of any other molecule comprising an antigen binding fragment, antibodies or monoclonal antibodies to possess the function of immunospecifically binding to BTN1A1, and killing or inhibiting the proliferation of a cancer cell resistant to anti-PD-1 or anti-PD-L1 therapy in a subject. The specification fails to disclose any structural sequence required of any human antibody or single domain antibody that functions as claimed.
To provide adequate written description and evidence of possession of the claimed molecule or antibody genus, the instant specification can structurally describe representative molecules or antibodies that function to immunospecifically bind to BTN1A1, and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or anti-PD-L1 therapy in a subject, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind BTN1A1 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). “For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future molecules or antibodies yet to be discovered that may function as claimed. The BTN1A1 antigen provides no information about the structure of a molecule or antibody that binds to it.
In this case, the only factor present in the claims is a recitation of the molecule or antibody function: immunospecifically bind to BTN1A1, and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or Anti-PD-L1 therapy in a subject The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only 11 exemplary structurally distinct mouse monoclonal antibodies that function as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antibody or molecule does, rather than what it is. Other than for the 11 species of mouse monoclonal BTN1A1 antibodies disclosed, the specification fails to provide any structural features coupled to the claimed functional characteristics. The instant specification fails to describe a representative number of molecule or antibody sequences for the genus of molecules and antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
In the instant case, the specification discloses 11 structurally distinct BTN1A1 antibodies that function as claimed. The claims broadly encompass any molecule or any antibody that functions to immunospecifically bind to BTN1A1, and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or Anti-PD-L1 therapy in a subject. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs of the disclosed exemplary antibodies that can be altered and still maintain BTN1A1 binding function and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or anti-PD-L1 therapy in a subject. The instant claims attempt to claim every molecule or antibody, including monoclonal, human, and single domain antibodies lacking an entire variable region, that would achieve a desired result, i.e., immunospecifically bind to BTN1A1, and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or Anti-PD-L1 therapy in a subject, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses 11 structurally distinct BTN1A1 mouse monoclonal antibodies. Given the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of “molecules” and antibodies encompassed by the claimed invention. One could not reasonably or predictably extrapolate the structure of 11 structurally distinct BTN1A1 mouse monoclonal antibodies to the structure of any and all “molecules” and anti-BTN1A1 antibodies, including to the structure of any human or single domain antibodies as broadly claimed in the methods. Therefore, one could not readily envision members of the broadly claimed genus required to practice the claimed methods. 
Given the lack of representative examples to support the full scope of the claimed molecules or antibodies used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs that provide BTN1A1-binding function and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or anti-PD-L1 therapy in a subject, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of molecules or antibodies that immunospecifically bind BTN1A1 and kill or inhibit the proliferation of a cancer cell resistant to anti-PD-1 or anti-PD-L1 therapy in a subject that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.

Response to Arguments
3.	Applicants argue that the specification demonstrates immunospecifically targeting dimeric BTN1A1 can produce anti-cancer effects in vitro and in vivo. The specification describes producing several examples of anti-BTN1A1 antibodies capable of binding dimeric BTN1A1 with high affinity such as STC1011, STC1012, and STC1029 at Example 4. Applicants argue that the ability of antibodies to bind and internalize into the BTN1A1-expressing cells was tested, wherein STC1012 and STC810 internalized BTN1A1 on wild-type BTN1A1-expressing cells (Fig. 7). STC1011, STC1012, and SC1029 were demonstrated to increase T-cell proliferation relative to a control antibody. STC1012 was demonstrated in the specification to retard tumor growth in two mouse models unresponsive to antio-PD-1/PD-L1 therapy. Applicants argue that STC810 antibody binds dimeric BTN1A1 and synergizes with anti-PD1 antibodies to induce IL2 and IFNɣ secretion in mixed lymphocytes (Example 3).
Applicants argue that BTN1A1 is demonstrated to be expressed by a plurality of cancer types and that PD-L1 and BTN1A1 expression in cancer is mutually exclusive, therefore one skilled in the art would reasonably expect that if cancer is resistant to PD-L1/PD-1 therapy due to lack of PD-L1 expression, then immmunospecifically targeting dimeric BTN1A1 can be a means to effectively treat cancer. Applicants argue the specification provides sufficient written description to carry out the invention.
Applicants argue that the office has opined that the instant specification discloses the sequence structure for 11 murine anti-BTN1A1 antibodies, but fails to disclose any structural features required of any other molecule possessing the functions claimed. Applicants cite the decision in Eli Lilly and argue that a representative number of species for the claimed genus depends upon whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view for the species disclosed. Applicants argue the specification discloses numerous examples of molecules comprising antigen binding fragments that binds to dimeric BTN1A1, including but not limited to the 11 antibodies for which the sequence are disclosed in Tables 2-12. Applicants argue Example 6 discloses producing and screening antibodies against dimeric BTN1A1. The dimer form of BTN1A1 (BTN1A1-Fc) was used as the immunogen to immunize animals for production of antibodies. Applicants argue that Table 16 lists 80 different antibodies produce to bind dimeric BTN1A1-Fc antigen. Applicants argue that the Octet assay demonstrates that at least 5 different antibodies bound to different epitopes on BTN1A1. Applicants argue that the specification demonstrate reduction to practice numerous species of molecules that function as claimed that are representative of the claimed genus of molecules.

4.	The arguments have been considered but are not persuasive. Contrary to arguments, Examiner has not relied upon opinion for the basis of rejection. Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner established that:
the claims define the genus of molecules comprising an antigen binding fragment of antibody by the functions of: a) BTN1A1-binding, and b) cancer cell killing or inhibiting proliferation of cancer cells in a subject, without any molecule/antibody sequence structure recited; 
other than for the 11 antibodies disclosed in Tables 2-12, the specification fails to provide the critical or shared core molecule/antibody sequence structure correlated to, and responsible for, the BTN1A1-binding and cancer cell killing or proliferation inhibition function (for example, the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to the antibody binding function) that is possessed by the broadly claimed genus of molecules/antibodies; and
the specification fails to provide a representative number of species of molecules/antibodies for the broadly claimed genus of molecules and antibodies that function as claimed and that are required to practice the invention.

Applicants argue the specification discloses the production of antibodies that function to bind dimeric BTN1A1, however, the claims do not limit the molecules/antibodies to binding dimeric BTN1A1, or even binding to the extracellular domain of BTN1A1 used to produce antibodies that bind dimeric BTN1A1. The rejected claims do not even limit the molecule to being antibodies except for claim 75, parts (i)-(v). Therefore, Applicants are arguing limitations not recited in the claims, and the genus of molecules/antibodies is much broader than argued. 
The claims require employing a vast genus of “molecules comprising an antigen binding fragment”. The claims only require the molecules “immunospecifically bind BTN1A1” to “kill or inhibit cancer cell proliferation” in a subject, wherein the molecules broadly comprise any class of compound that can immunospecifically bind anywhere to the BTN1A1 protein from any species. The claims do not require binding to dimeric BTN1A1, binding to glycosylated BTN1A1, binding to the extracellular domain of BTN1A1, increasing T-cell proliferation, or internalizing, as argued by Applicants or demonstrated by the specification. The few antibodies produced and disclosed in the specification are not sufficiently representative of the vast genus of “molecules” that bind to any BTN1A1 protein anywhere and kill or inhibit proliferation of cancer cells as claimed.
With regard to the genus of antibodies as “molecules”, Examiner maintains the instant specification still does not adequately describe the vast genus of antibodies required to practice the invention. The claims encompass a vast genus of antibodies derived from any species, including human antibodies, that bind anywhere to any BTN1A1 protein. The instant specification discloses the sequence structure for only 11 murine monoclonal antibodies responsible for the function of binding BTN1A1 in Tables 2-12 (STC703, STC810, STC820, STC1011, STC1012, STC1029, STC2602, STC2714, STC2739, STC2778, and STC2781), wherein the antibodies are structurally distinct with no shared critical structure for performing the claimed functions. The specification discloses producing and naming 80 murine monoclonal antibodies in Table 16 that bind to dimeric BTN1A1-Fc extracellular domains, however, only five of the antibodies in Table 16 have their sequence structure disclosed in Tables 2-12 as part of the 11 disclosed antibody sequence structures (STC2602, STC2714, STC2739, STC2778, and STC2781). Therefore, in terms of the disclosed critical or shared core molecule/antibody sequence structure correlated to, and responsible for, the claimed BTN1A1-binding function, the specification discloses only 11 representative distinct antibody sequence structures in Tables 2-12 responsible for BTN1A1-binding function. Examiner maintains that the 11 murine antibody sequence structures disclosed are not a sufficiently representative number of species for the vast genus of molecules or antibodies required to practice the invention of binding BTN1A1 and killing or inhibiting the proliferation of cancer cells in a subject.
With regard to arguments that Applicants produced numerous exemplary species of BTN1A1 antibodies against the dimeric BTN1A1-Fc extracellular domain construct, the arguments are not persuasive. Knowledge and practice of antibody production and screening methods provides no information about the structure of any future molecules or antibodies yet to be discovered that may function as claimed. The BTN1A1 antigen provides no information about the structure of a molecule or antibody that binds to it. The specification discloses only the sequence structure of 11 of the 80+ mouse antibodies produced, wherein: a) all 11 are structurally distinct, b) many are functionally distinct, and c) they do not share common critical recognizable sequence structures correlated to the claimed functions in order for one to identify members of the vast molecule/antibody genus. The production of 80+ mouse antibodies, wherein 11 are sequenced and demonstrated to have unrelated structures, provides further evidence that the genus of murine antibodies alone (not including human antibodies, other species of antibodies, or “molecules”) is vast and highly variable, and one could not: a) immediately recognize members of the vast molecule/antibody genus based on the structure of any one of the 11 mouse antibodies disclosed in the specification, and b) reasonably extrapolate the sequence structure of any of the 11 mouse antibodies to that of any other “molecules”, human antibodies, other monoclonal antibodies, or single domain antibodies comprised by the vast genus required to practice the invention. The 80+ murine antibodies produced and 11 murine antibodies sequenced are not sufficiently representative of the vast genus of molecules/antibodies required to function as claimed and practice the claimed method.
In terms of the claimed function correlated to a shared, recognizable structure across the genus of molecules/antibodies, the specification tests the functions of a few of the structurally unrelated murine monoclonal antibodies produced. The specification demonstrates murine antibody STC1012 internalizes upon BTN1A1 binding, enhances T cell proliferation, reduces tumor growth in mouse models, and prefers to bind mouse BTN1A1 over human BTN1A1. Murine antibodies STC1011 and STC1029 enhance T cell proliferation and preferentially bind murine BTN1A1 over human BTN1A1. Murine antibodies STC703 and STC 810 preferentially bind BTN1A1 dimers over monomers and prefer to bind human BTN1A1 over murine BTN1A1. Thus, the instant specification demonstrates that the structurally distinct antibodies have a variety of different properties and functions likely due to their different sequence structures. Only STC1012 is demonstrated to inhibit tumor cell proliferation in vivo and STC1011, STC1012, and STC1029 are demonstrated to increase T-cell proliferation in an in vitro mixture of splenocytes. Other than for 11 individual structurally distinct murine antibodies, the specification does not provide a recognizable shared sequence structure for molecules/antibodies across the vast genus that is correlated to the claimed functions in order for one to readily recognize and identify molecules/antibodies that function as claimed. 
The specification does not provide: (a) a representative number of species of antibodies that bind to BTN1A1 and kill or inhibit proliferation of cancer cells for the vast molecule/antibody genus required to practice the invention; and (b) the critical or shared core molecule/antibody sequence structure correlated to, and responsible for, the BTN1A1-binding and cancer cell killing or proliferation inhibition function that is required in order for one to recognize and possess the vast molecule/antibody genus required for practicing the claimed methods.

Examiner suggestion: Amend the claims to recite and require at least the VH and VL sequence, or all six CDR sequences, from any of the 11 murine antibodies disclosed in Tables 2-12. The VH+VL or six CDR sequences disclosed in Tables 2-12 are the critical sequence structures responsible for at least BTN1A1 immunospecific binding. Delete “human antibody” from claim 75.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 4, 10, 13, 16, 20, 34 and 75 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 112-149 of copending Application No. 16/618,042 in view of O’Donnell et al (Cancer Treatment Reviews, January 2017, 52:71-81). 
Copending Application 16/618,042 claims a method for treating cancer in a subject comprising administering to the subject a therapeutically effective amount of a molecule comprising an antigen binding fragment that binds to dimeric BTN1A1 over monomeric BTN1A1; wherein the antigen binding fragment that binds to dimeric BTN1A1 is STC2714; wherein the cancer is lung cancer; wherein the molecule is an antibody and is an scFv, human, humanized, IgG, IgM, or IgA; 
The copending application does not claim the subject cancer is resistant to an anti-PD-1 or anti-PD-L1 therapy or claim a BTN1A1 detection and diagnosis step.
O’Donnell et al teach it is known that cancers initially treated with anti-PD-1/PD-L1 therapies are becoming resistant and suggest administering alternative combination therapies to resistant subjects (abstract; Introduction; Figure 1; p. 79, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect and determine the cancer in the subject overexpresses BTN1A1 protein prior to treatment given the copending application claims administering BTN1A1 antibody that specifically targets expressed BTN1A1 protein for cancer treatment.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat PD-1/PD-L1 resistant cancer patients in the method of the copending application. One would have been motivated to and have a reasonable expectation of success to include any cancer patients needing BTN1A1 antibody treatment regardless of PD-1/PD-L1 resistance because the copending application claims treatment of any cancer in a subject by administering BTN1A1 antibody, and (2) O’Donnell teach cancer patients are known to encompass those resistant to PD-1/PD-L1 therapies and suggest alternative therapies. 
This is a provisional nonstatutory double patenting rejection.


6.	Claims 1, 4, 10, 13, 16, 20, 34 and 75 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-46 of copending Application No. 17/103,308 in view of O’Donnell et al (Cancer Treatment Reviews, January 2017, 52:71-81). 
	The copending application claims a method for inhibiting the proliferation of cancer cells expressing BTN1A1 or treating cancer in a subject, the method comprising administering to the subject a therapeutically effective amount of a molecule, wherein the molecule comprises an antigen binding fragment that immunospecifically binds to BTN1A1, wherein the cancer is lung cancer, and wherein the molecule is STC810.
The copending application does not claim the subject cancer is resistant to an anti-PD-1 or anti-PD-L1 therapy or claim a BTN1A1 detection and diagnosis step.
O’Donnell et al teach it is known that cancers initially treated with anti-PD-1/PD-L1 therapies are becoming resistant and suggest administering alternative combination therapies to resistant subjects (abstract; Introduction; Figure 1; p. 79, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect and determine the cancer in the subject overexpresses BTN1A1 protein prior to treatment given the copending application claims administering BTN1A1 antibody that specifically targets expressed BTN1A1 protein for cancer treatment and claims the molecule comprising an antigen binding fragment that immunospecifically binds to BTN1A1 inhibits the proliferation of cancer cells expressing BTN1A1 specifically. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat PD-1/PD-L1 resistant cancer patients in the method of the copending application. One would have been motivated to and have a reasonable expectation of success to include any cancer patients needing BTN1A1 antibody treatment regardless of PD-1/PD-L1 resistance because the copending application claims treatment of any cancer in a subject by administering BTN1A1 antibody and inhibiting the proliferation of cancer cells expressing BTN1A1 specifically, and (2) O’Donnell teach cancer patients are known to encompass those resistant to PD-1/PD-L1 therapies and suggest alternative therapies. 
This is a provisional nonstatutory double patenting rejection.


7.	Claims 1, 4, 10, 13, 16, 20, 34 and 75 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-72 of copending Application No. 16/618,764.
	The copending application claims a method encompassing treatment of cancer in a subject, comprising administering to the subject a molecule that inhibits binding of BTN1A1 to a BTN1A1 ligand; wherein the molecule is monoclonal BTN1A1 antibody STC810; wherein the cancer is lung cancer; wherein the cancer is resistant or refractory to anti-PD-1 or anti-PD-L1 therapy.
The copending application does not claim a BTN1A1 detection and diagnosis step.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect and determine the cancer in the subject overexpresses BTN1A1 protein prior to treatment given the copending application claims administering BTN1A1 antibody that specifically targets expressed BTN1A1 protein for cancer treatment in order to inhibit BTN1A1 ligand binding. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
8.	Applicants request holding the rejections in abeyance until the claims at issue are deemed allowable.
	No terminal disclaimers have been filed and the claims remain rejected for the reasons of record.

9.	All other rejections recited in the Office Action mailed April 18, 2022 are hereby withdrawn in view of amendments.


10.	Conclusion: No claim is allowed.

Conclusion

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642